DETAILED ACTION

	Examiner notes that IDS filed on 8/24/2021 does not change the patentability of the claims.
Response to Amendment
The Amendment filed 7/02/2021 has been entered. Claims 1-5, 7, 10 and 15-20 remain pending in the application. Claims 6, 8-9 and 11-14 were cancelled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/24/2021 was filed after the filing date of the application on 3/28/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

EXAMINER’S AMENDMENT
This is a repeat of the examiner’s amendment in the notice of allowance mailed on 7/20/2021.
Authorization for this examiner’s amendment was given in an interview with John Lipchitz on 7/12/2021
The application has been amended as follows: 
“16.    (Currently Amended) The housing of claim 15 further comprising a bridge interconnecting the distal ends.
17.    (Currently Amended) The housing of claim 16 wherein the bridge comprises a different polymeric material than a polymeric material comprising the pair of arms.
20.    (Currently Amended) The housing of claim 19 wherein the handle locking member over hangs the opening.”

Allowable Subject Matter
Claims 1-5, 7, 10 and 15-20 are allowed.
Allowable subject matter indicated for claim 9 (along with branch claims 6 and 8) has been incorporated into claim 1, thus claim 1 is allowable for the same reason as indicated for claim 9 in the non-final office action mailed on 4/09/2021.  While it is known for skin contacting surfaces to have portions exposed on the other side of the razor, none of the prior art skin contacting surfaces have bottom exposed portions that are “indicating an intended direction for the handle to be inserted into the opening”.
Regarding claim 15, While a housing for a shaving razor cartridge comprising: a top surface; a bottom surface is commonly known in the art of razor cartridges. Such as Gilder.

Examiner notes that new reference Francis (GB1565415) teaches a wall (assembly of 4 and 5) defining an opening (space between 4) extending from the top surface to the bottom surface (top and bottom of 4), the wall having a pair of arms (3) each with a distal end extending toward each other defining a gap (7). But fails to teach the opening is for the handle and the gap is arrow shaped. 
Furthermore, no additional prior art could be found to teach the claimed limitations either alone nor in combination to further modify the device of Gilder or Francis. Thus claim 15 is allowable, claims 16-20 are allowable by virtue of its dependency on claim 15.
	
	
Response to Arguments
Applicant’s arguments, see remarks, filed 7/02/2021, with respect to 112b rejection have been fully considered and are persuasive.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        8/26/2021
/EVAN H MACFARLANE/Examiner, Art Unit 3724